Citation Nr: 1424339	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-49 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether apportionment of the Veteran's Department of Veterans Affairs (VA) compensation benefits in the amount of $160.00 per month for the Veteran's daughter, R.O., was proper.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to October 2007.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 special apportionment decision of the San Diego, California, Regional Office (RO).  

The Board has reviewed the Veteran's Virtual VA file and notes that a March 2014 Appellant's Brief from the Disabled American Veterans has been associated with the electronic file.  This document has also been associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2009 decision, the RO granted an apportionment of the Veteran's benefits in the amount of $148.00, effective December 1, 2008, with an increase to $160.00, effective August 1, 2009, to the Veteran's daughter, R.O.  Since the grant of benefits to the Veteran's daughter has resulted in a denial of benefits to the Veteran, this case qualifies as a "contested claim."  See 38 C.F.R. § 20.3(p).  A remand is thus required to ensure compliance with all specialized contested claim procedures.  

In addition, in January 2014, the Veteran appointed AMVETS as his representative, thereby revoking prior representation by the Disabled American Veterans.  See the September 2007 and January 2014 VA Forms 21-22.  It does not appear that the current representative was given an opportunity to submit argument or procedural documents in support of the Veteran's claim prior to certification to the Board.  In order to comply with due process of the law, the Veteran's representative must be provided the opportunity to review the record and offer written argument on the Veteran's behalf.  



Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that all contested claims procedures have been followed.  The AOJ must furnish the Veteran's daughter, R.O., a copy of the December 2010 statement of the case (SOC) and a summary of the content of the Substantive Appeal dated December 2010, to the extent that they contain information which could directly affect potential apportionment payment.  See 38 C.F.R. § 19.102.  

2.  Provide the Veteran's appointed representative an opportunity to review the Veteran's claims folder, and to submit a VA Form 646, Statement of Accredited Representative in Appealed Case, or any other evidence or argument in support of the Veteran's claim.  All efforts made should be documented and incorporated into the claims file.  Notification of this action should be sent to the Veteran and documented in the claims file.  

3.  Provide both parties an additional VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award) to update their financial information. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran, his representative, and R.O. should be provided with a supplemental statement of the case (SSOC) and given the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



